BOWMAN, Circuit Judge.
The Republican Victory Club and its co-treasurers (collectively RVC) appeal the District Court’s denial of their motion for a preliminary injunction. RVC sought to enjoin enforcement of the Minnesota law that forbids political committees or funds from accepting “aggregate contributions from an individual, political committee, or political fund in an amount more than $100 a year.” Minn.Stat. § 10A.27 subd. 12 (Supp.1993).
We have now resolved, on the merits, constitutional challenges made to section 10A.27 subd. 12 in a companion ease, Day v. Holahan, 34 F.3d 1356 (8th Cir.1994), and we have declared that subdivision to be unconstitutional and unenforceable. Therefore the present case is now moot. Accordingly, we dismiss the appeal, vacate the order of the District Court, and remand with instructions that the case be dismissed. See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).